Citation Nr: 1029793	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for hepatitis C.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim.

The Veteran contends that he contracted hepatitis C as a result 
of a blood transfusion he received when he underwent left knee 
surgery in service.  He alternatively contends that he contracted 
hepatitis C while assisting in carrying dead or wounded soldiers 
while in Vietnam.  He contends that he was first diagnosed with 
hepatitis C in 2004 by VA.  

The Veteran's service medical records show that in March 1970, 
while stationed in Germany, he underwent a Hauser procedure for a 
dislocated left patella.  The operation report is not of record.  
In November 1971, the Veteran was noted to be progressing well, 
and the screw fixation was removed.  Then, in May 1971, the 
Veteran was observed to be in a stupor and was difficult to 
arouse.  It was requested that he be evaluated for drug 
ingestion.  In July 1971, the Veteran was diagnosed with an 
"improper use of drugs (not involving addiction or 
dependence)."  There are no further records relating to the 1971 
incidents.  

The Veteran's service personnel records show that his military 
occupation specialty was that of unit supply specialist.  
Although the Veteran's service records do not demonstrate that he 
aided in carrying wounded and bloodied soldiers, he is competent 
to report that he completed those duties.  Layno v. Brown, 6 Vet. 
App. 465 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  

Post-service VA treatment records show that in July 1975, the 
Veteran was treated for drug addiction and domestic trouble.  VA 
treatment records dated in November 2005 show that the Veteran 
had a history of hepatitis.  His risk factors included a blood 
transfusion in service, exposure to blood in Vietnam, and 
tattoos.  The physician assessed that the Veteran's hepatitis 
"appears to be service connected."  His laboratory tests were a 
year old and new ones were ordered.  In May 2006, diagnostic 
testing demonstrated that his hepatitis C had increased in 
severity.

On August 2006 VA psychiatric examination, the Veteran reported 
that while stationed in Cam Ranh Bay, Vietnam, he underwent a 
heroin detoxification for one to two weeks.  He reported that he 
had been arrested for heroin and marijuana, and that he had not 
used drugs since 1979.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded an examination in relation to his claim.  Because a VA 
examiner has not yet had the opportunity to review the Veteran's 
claims file and opine as to the likely etiology of the Veteran's 
hepatitis C, or the approximate date of onset, the Board finds 
that an etiological opinion is necessary in order to fairly 
decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA 
examination to obtain an opinion regarding 
the most likely etiology of his hepatitis 
C.  The examiner must review the claims 
file and should note that review in the 
report.  The rationale for all opinions, 
with citation to relevant medical findings, 
must be given.  The examiner is advised 
that the Veteran is competent to report his 
history and injuries, and his reports must 
be considered in formulating the opinions.  
The examiner should specifically offer 
opinions as to the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted hepatitis 
C during his period of active service?

b)  Considering the Veteran's reported 
risk factors, is the hepatitis C at 
least as likely as not due to the 
inservice risk factors (left knee 
surgery with claimed blood transfusion 
and claimed handling of wounded 
soldiers) or is the hepatitis C more 
likely attributable to post-service or 
misconduct risk factors (heroin and 
other drug use during and after 
service and post-service tattoos)?

2.  Then, readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



